DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a method comprising: at a device comprising a processor: obtaining two-dimensional (2D) content referenced by a content item for display via an application on a display of the device; detecting that the content item references three-dimensional (3D) content associated with the 2D content; displaying the 2D content including a graphical indicator indicating availability of the 3D content associated with the 2D content; receiving an input corresponding to the graphical indicator, the input comprising a selection to view the 3D content; and based on receiving the input, initiating display of the 3D content, wherein initiating display of the 3D content comprises initiating display of the 3D content on the second device, wherein the second device is distinct from the device.  The closest prior art Mott et al. (US 2017/0323488) discloses a method comprising: at a device comprising a processor: obtaining two-dimensional (2D) content referenced by a content item for display via an application on a display of the device; detecting that the content item references three-dimensional (3D) content associated with the 2D content; displaying the 2D content including a graphical indicator indicating availability of the 3D content associated with the 2D content; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628